Citation Nr: 1447723	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of chronic abdominal pain as a result of VA medical treatment involving a flexible sigmoidoscopy conducted in January 2006.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, including service in the Republic of Vietnam from April to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not sustain additional chronic abdominal pain disability as result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment

2.  The preponderance of the evidence shows that there is no additional disability resulting from VA treatment.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151, for chronic abdominal pain, due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A June 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also notified the Veteran specifically of the evidence needed to substantiate a claim under the provisions of 38 U.S.C.A. § 1151.

His service treatment records and VA medical treatment records have been obtained; he has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA opinion with respect to the Veteran's 1151 claim was obtained in February 2010 from a physician at a facility other than that where the procedure in question was conducted; the record reflects that it is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  Notwithstanding the Veteran's assertions in his April 2010 notice of disagreement, the Board finds that the opinion was adequate, that the Veteran's medical history was described in sufficient detail, and that the opinion reflected review of the Veteran's treatment records, such that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The record does not indicate that additional pertinent evidence is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance the Board may proceed to the merits of the Veteran's appeal.  

The Veteran asserts that compensation is warranted for his symptoms under the provisions of 38 U.S.C.A. § 1151, due to the actions of VA medical personnel in January 2006.  Specifically, he claims that during a January 2006 flexible sigmoidoscopy, an instrument punctured an old hernia scar, causing aggravation of the preexisting scar tissue; this treatment resulted in pinched nerves, adhesions causing general pain, and painful urination.

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2). 

The Veteran had multiple surgeries in the 1990s to treat inguinal hernias.  Specifically, a December 2008 VA record notes that he had a bilateral inguinal hernia repair in June 1994, a right inguinal hernia repair and right ilio-inguinal neurolysis in May 1995, and re-exploration of area with primary repair of hernia and removal of mesh in January 1996, and a groin exploration and excision of nodules in September 1996.  After a nodule was found on rectal examination by his primary care physician in late 2005, he had an elective outpatient flexible sigmoidoscopy in January 2006 at a VA facility.  The operative report states that the endoscope was passed with ease under direct visualization, after which retroflexion was performed; no complications were noted.  Immediate follow-up records show no postoperative problems aside from right inguinal discomfort at the end of the day, noted two days post-procedure as having begun the day of the procedure.  However, April 2006 and July 2006 VA records note that the inguinal pain had resolved; the April 2006 record noted that he felt better than he had in a year.

Thereafter, a January 2007 VA record reflects the Veteran's report of right inguinal canal pain; the impression was right inguinal hernia canal pain likely from hernia.  The Veteran was referred for removal of a new bilateral inguinal hernias; surgery was completed in April 2007.  Records dated in July 2007 reflect reports of post-herniorrhaphy inguinal pain, in August 2008 of pain at the old hernia operative site, and in September 2008 of chronic pain after multiple hernia repairs.

The Veteran filed his claim for compensation under 38 U.S.C.A. § 1151 in April 2009.  At a July 2009 VA outpatient visit, he reported that during his colonoscopy there was difficulty passing the scope through the right-sided colon causing pain during that procedure; at an August 2011 VA outpatient visit, he complained of pain due to complications from hernia surgery.

The Veteran has not alleged, and the record does not reflect, that the hospital care and/or medical or surgical treatment given by VA in January 2006 was without his informed consent.  The record specifically includes digital images of the January 2006 form dated the day of the procedure.  This form contained the treating provider's signature after a pre-procedure checklist noting that the nature of the procedure, as well as the inherent risks of the procedure, were discussed with the Veteran.  More importantly, those digital images also contain the Veteran's signature indicating that the nature and risks of the procedure had been discussed with him, and that he agreed to proceed.

The preponderance of the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  To the extent that the Veteran reported in July 2009 that there was difficulty passing the scope through the right-sided colon causing pain during the procedure, or in August 2011 that there were complications from surgery, the record does not support his contentions.  The January 2006 operative report specifically indicates that the endoscope was passed with ease under direct visualization, and that no complications occurred.  

The preponderance of the evidence also does not show that the inguinal-area pain the Veteran had following the January 2006 procedure resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  The February 2010 VA opinion, obtained from a physician located at a facility other than the one where the January 2006 procedure took place concluded that after review of the record, the procedure was done appropriately and there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or semblance of fault on VA's part.  This opinion was offered notwithstanding the assertions made by the Veteran to that examiner that he had pain during and after the procedure.  The Board finds it probative as it is consistent with the January 2006 operative report showing no complications.

It is unclear whether the pain the Veteran reported experiencing immediately following the procedure was simply postoperative soreness, pain from scar tissue resulting from the 1990s hernia surgeries, or pain from hernias that developed beginning in 2007, as opposed to pain resulting from additional disability caused by VA personnel who participated in the Veteran's January 2006 flexible sigmoidoscopy.  The record establishes that the Veteran's pain resolved within a few months after the January 2006 procedure, returning in January 2007, at which time it was discovered he had developed new, bilateral hernias.  Further, the competent medical opinions of record attribute the Veteran's postoperative and inguinal-area pain to scar tissue from his multiple hernia surgeries, not his January 2006 flexible sigmoidoscopy.  The pain the Veteran reported to various VA outpatient providers was assessed as chronic pain after multiple hernia repairs in September 2008; as due to scar tissue in December 2008; and as secondary to scar tissue following the number of operations he had in the right iliac fossa, or possibly abdominal adhesions, in July 2009.  None of these attribute the Veteran's reported abdominal pain to malpractice resulting from the January 2006 procedure.

Ultimately, the preponderance of the evidence establishes that the Veteran gave informed consent prior to the January 2006 procedure, and that any chronic abdominal pain occurring after the January 2006 procedure was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  For these reasons, the Veteran's claim must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of chronic abdominal pain as a result of VA medical treatment involving a colonoscopy conducted in January 2006 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


